Exhibit 99.1 Corporate Office Minefinders Corporation Ltd. 2288-1177 West Hastings Street Vancouver, BC, Canada V6E 2K3 T NEWS RELEASE MINEFINDERS REPORTS 6.46 GPT OF GOLD-EQUIVALENT OVER 67 METRES AT LA VIRGINIA VANCOUVER, BRITISH COLUMBIA – June 28, 2011 - Minefinders Corporation Ltd. is pleased to report drill results from the 2011 exploration program on the Company’s La Virginia Project in Sonora State, Mexico. Exploratory drilling began in 2010 in the Con Virginia Zone (central area of the La Virginia District) and then moved to additional targets in the El Campo Santo Zone (located to the north) and the Las Huatas Zone (located to the south). The main focus of the drilling program in 2011 has been at the Las Huatas Zone.A map showing the location of these zones can be found on the Company’s website and all potentially significant intercept results received to date are categorized by zone in the tables included at the end of this news release. In the Las Huatas Zone, located 1,200 metres to the south of the Con Virginia Zone,high grades of gold and silver mineralization have been intercepted at elevations ranging from approximately 1,810 metres (near surface) down to the lowest tested portion of the system at 1,470 metres.This represents a minimum of 340 metres of vertical extent of high-grade gold and silver mineralization. Step-out drill holes are targeting this mineralized system on 40 to 50 metre centres to establish continuity and extent of grades.Grades of mineralization greater than 3.0 grams per tonne (gpt) gold-equivalent (AuEq) in this area are carried within multiple mineralized structures. Gold assays in hole LV11-36C range up to 2.0 metres averaging 13.0 gpt of gold with five separate assay intervals exceeding 3.0 gpt of gold. Silver assays range up to 1,042 gpt of silver over 2 metres, with five assay intervals exceeding 500 gpt. These high-grade intercepts are contained within an overall mineralized interval of 67.0 metres averaging 6.46 gpt AuEq (2.33 gpt gold and 247.5 gpt silver).The high-grade zones in the Las Huatas Zone remain open to depth and laterally along strike. "We are encouraged by the success of our initial exploration program on the La Virginia property, but with multiple targets remaining to be tested we have a lot of work to complete before we will know the true significance of this discovery" commented Tench Page, Vice President, Exploration. Highlights of assay results from recently completed holes in the Las Huatas zone include: · LV11-28C: 12.1 metres of 2.46 gpt AuEq1 including 3.0 metres of 3.34 gpt AuEq · LV11-28C: 1.0 metre of 11.22 gpt AuEq 1 · LV11-30C: 29.0 metres of 3.68 gpt AuEq, including 3.1 metres of 15.68 gpt AuEq and 6.0 metres of 5.53 gpt AuEq · LV11-30C: 2.0 metres of 6.27 gpt AuEq · LV11-30C: 1.5 metres of 5.92 gpt AuEq · LV11-33C: 3.0 metres of 5.86 gpt AuEq · LV11-33C: 4.95 metres of 5.11 gpt AuEq · LV11-33C: 2.95 metres of 4.13 gpt AuEq · LV11-33C: 1.0 metre of 7.14 gpt AuEq · LV11-33C: 4.0 metres of 6.16 gpt AuEq · LV11-35C:17.35 metres of 3.65 gpt AuEq, including 3.0 metres of 9.55 gpt AuEq · LV11-35C: 1.5 metres of 5.01 gpt AuEq · LV11-36C: 67.0 metres of 6.46 gpt AuEq, including 7.9 metres of 11.43 gpt, 4.8 metres of 17.06 AuEq, and 5.0 metres of 20.79 AuEq · LV11-40C: 3.0 metres of 7.14 gpt AuEq · LV11-40C: 1.1 metres of 6.95 gpt AuEq 1 AuEq has been calculated using a silver to gold ratio of 60 to one. Drilling within the Con Virginia Zone resulted in discovery of high-grade gold and silver mineralization in 2010. As previously mentioned, drilling in this zone has been limited in 2011 as priority has been given to the Las Huatas Zone.Highlights of assay results from recently completed holes in this area include: · LV11-29C:2.2 metres of 6.52 gpt AuEq, including 1.2 metres of 10.49 gpt AuEq · LV11-34C:1 metre of 3.53 gpt AuEq The higher grade intercepts generally occur between 1,500 metres and 1,700 metres of elevation but mineralization potentials have yet to be evaluated along strike and at greater depths in this zone. Intercepts in the El Campo Santo Zone, located one kilometre north of the Con Virginia Zone, are similar to those observed above the 1,800 metre elevation in the Las Huatas Zone but this part of the drill program is still in the early stages.New drilling in this zone will test the potential of deeper levels of the system throughout. Total drilling for the project now exceeds 13,000 metres in 42 completed core holes and the Company currently has two core rigs operating at the site. Thus far, the Company has drilled nearly 6,000 metres in 2011 of its planned 12,750 metre program at La Virginia. Drilling continues to follow up on encouraging intercepts located in the three main areas along the seven kilometres of mineralized strike-length found within the main project area.As the Company’s understanding of this property continues to advance, it will consider increasing the intensity of its drill program at La Virginia to allow for the development of a National Instrument 43-101 compliant resource. 2 Initial drill targets were developed through geologic mapping and geochemical sampling, but were limited by the rugged topography, available surface exposures, and preliminary access requirements.All intervals are reported as down-hole lengths and are not corrected to true widths for the mineralized intervals as drill holes typically cut mineralization at variable angles and geometries of mineralized zones remain speculative until further drilling is completed. Gold to silver ratios, geochemical zonation patterns, and their elevational and lateral relations are being studied from all current available data in order to continue to target areas of highest potential. The La Virginia Project is located approximately 220 kilometres east-northeast ofHermosillo, Sonora, Mexicoand is 100 kilometres north-northwest of the Company's Dolores Mine. The land package encompasses more than 34,000 hectares within a geologic environment similar to that of the Dolores gold and silver deposit. Quality Control and Assurance All analyses reported are fire assay analyses for gold and multi-acid digestion with AA analyses or fire assay analyses for silver, and completed by either Chemex Labs of Vancouver, Canada, or Inspectorate Labs of Sparks, Nevada. Samples from the reported intervals were comprised of predominantly HQ but also NQ core, all representatively split prior to analysis and transported by the labs to sample preparatory facilities in Hermosillo, Mexico (Chemex or Inspectorate) or Durango, Mexico (Inspectorate). Mark Bailey MSc., P.Geo. is the “qualified person” with overall responsibility for the La Virginia Project and is responsible for the contents of this news release. About Minefinders Minefinders is a precious metals mining and exploration company and operates the multi-million ounce Dolores gold and silver mine in Mexico. For more information, please visit our website atwww.minefinders.com. Investor contacts: Jonathan Hackshaw Director of Corporate Communications Toll Free: (866) 687-6263 Mike Wills Investors Relations Representative Toll Free: (866) 687-6263 3 Forward Looking Statements This release contains certain "forward-looking statements" and "forward-looking information" as defined under applicable Canadian and U.S. securities laws. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may," "will," "expect," "intend," "estimate," "anticipate," "believe," "continue" or similar terminology. Forward-looking statements are based on forecasts of future results, estimates of amounts not yet determinable and assumptions that, while believed by management to be reasonable, are inherently subject to significant business, economic and competitive uncertainties and contingencies. Certain of the statements made herein by Minefinders are forward-looking and subject to important risk factors and uncertainties, both known and unknown, many of which are beyond the Company’s ability to control or predict. Known and unknown factors could cause actual results to differ materially from those projected in the forward-looking statements. Those factors are described or referred to under the heading "Risk Factors" in Minefinders' Annual Information Form for the year ended December 31, 2010 and under the heading "Risks and Uncertainties" in Minefinders' Management’s Discussion and Analysis for the quarter ended March 31, 2011, both of which are incorporated by reference herein and are available on SEDAR at www.sedar.com. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. Minefinders does not undertake to update any forward looking statements that are incorporated by reference, except in accordance with applicable securities laws. 4 Table 1 - Con Virginia Zone Intercepts: Drill Hole No. Intercepts: Length (m) Length (ft) Au gpt Ag gpt AuEq** gpt From (m): To (m): LV10-1C* LV10-7C* 27 Includes: 16 Includes: And: LV10-8C* 39 LV 10-8C* LV10-8C* Includes: LV10-9C* 1 LV10-21C LV10-21C LV10-21C Includes: LV10-23C LV10-25C LV10-25C* Includes: And: LV10-26C LV10-27C LV11-29C 84 86 2 LV11-29C Includes: LV11-32C 2 LV11-32C 1 45 LV11-34C 3 LV11-34C LV11-34C 1 *Previously reported. ** Gold-equivalent (AuEq) has been calculated using a silver to gold ratio of 60 to one. 5 Table 2 - Las Huatas Zone Intercepts: Drill Hole No. Intercepts: From (m): To (m): Length (m) Length (ft) Au gpt Ag gpt AuEq** gpt LV10-2C* 56 65 LV10-4C* 2 LV10-5C* LV10-12C* LV10-13C 2 LV10-13C LV10-13C LV10-13C* 23 Includes: 3 LV11-28C 82 84 2 LV11-28C Includes: 97 3 LV11-28C 5 LV11-28C 9 LV11-28C 1 LV11-28C 1 LV11-28C 1 LV11-28C LV11-30C 29 Includes: Includes: And: 6 LV11-30C 3 LV11-30C 2 LV11-30C 6 6 LV11-30C 2 LV11-30C LV11-33C 6 Includes: 3 LV11-33C 3 LV11-33C LV11-33C Includes: LV11-33C LV11-33C LV11-33C 5 Includes: 1 LV11-33C Includes: LV11-33C LV11-33C 2 LV11-33C 4 Includes: 2 LV11-35C Includes: Includes: 3 LV11-35C LV11-35C LV11-35C 3 LV11-35C LV11-35C 9 Includes: LV11-35C 2 LV11-36C 46 48 2 LV11-36C 96 98 2 LV11-36C LV11-36C 67 7 Includes: Includes: And: And: Includes: 2 LV11-36C LV11-36C LV11-36C LV11-36C LV11-36C LV11-40C 80 Includes: 84 87 3 LV11-40C *Previously reported. ** Gold-equivalent (AuEq) has been calculated using a silver to gold ratio of 60 to one. Table 3 - El Campo Santo Zone Intercepts: Drill Hole No. Intercepts: Length (m) Length (ft) Au gpt Ag gpt AuEq gpt** From (m): To (m): LV10-14C 46 LV10-14C LV10-15C 51 LV10-15C 80 82 2 LV10-18C 83 85 2 LV11-37C 2 LV11-37C 6 LV11-37C 2 ** Gold-equivalent (AuEq) has been calculated using a silver to gold ratio of 60 to one. 8
